Exhibit 10.1

2008 Cash Bonuses for the Named Executive Officers

 

Executive Officer

   Cash Bonus

David Hung, M.D.

   $ 313,335

C. Patrick Machado

   $ 189,900

Lynn Seely, M.D.

   $ 189,900

2009 Base Salaries

 

Executive Officer

   Fiscal 2009
Base Salary
(Effective January 1, 2009)

David Hung, M.D.

   $ 570,000

C. Patrick Machado

   $ 365,000

Lynn Seely, M.D.

   $ 365,000

Extraordinary Bonuses for 2008

 

Executive Officer

   Bonus

David Hung, M.D.

   $ 100,100

C. Patrick Machado

   $ 100,100

Lynn Seely, M.D.

   $ 100,100